            Case 2:17-cv-02534-JAD-VCF Document 58 Filed 02/17/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      CURTIS BRADY JR.,
4
                            Plaintiff,
5                                                           2:17-cv-02534-JAD-VCF
      vs.                                                   ORDER
6     JAMES DZURENDA, et al.,
7                           Defendants.
8           Before the Court is Curtis Brady Jr. v. James Dzurenda, et al., case number 2:17-cv-02534-JAD-
9    VCF.
10          The court set this matter for a settlement conference on March 1, 2021. (ECF NO. 57).
11          Accordingly,
12          IT IS HEREBY ORDERED that a telephonic status hearing regarding the settlement conference
13   is scheduled for 10:00 AM, February 22, 2021.
14          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
15   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
16   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
17   proceedings is prohibited.
18          The Clerk of Court is directed to mail a copy of this order to Plaintiff at the following address:
19
            Curtis Brady Jr
20
            134 West Richard St.
21          Fallen, NV 89406

22

23
            DATED this 17th day of February, 2021.
24                                                                _________________________
                                                                  CAM FERENBACH
25                                                                UNITED STATES MAGISTRATE JUDGE
